UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4744


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ADRIAN DAVIE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:07-cr-00051-1)


Submitted:    March 3, 2009                 Decided:   March 23, 2009


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Lex A. Coleman, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, United States Attorney, Lisa G. Johnston, Assistant
United States Attorney, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Adrian Davie pled guilty to possession with intent to

distribute crack cocaine.              The district court sentenced Davie to

fifty-seven       months       of     imprisonment      based        on     an     advisory

Sentencing      Guidelines          range    of    fifty-seven        to     seventy-one

months.       We vacated and remanded Davie’s sentence in light of

Kimbrough v. United States, 128 S. Ct. 558 (2007).                               See United

States v. Davie, 278 F. App’x 266 (4th Cir. 2008).                               On remand,

the district court again calculated Davie’s sentencing range as

fifty-seven      to     seventy-one         months     but     the    court        departed

downward and imposed a sentence of forty-five months.

              Davie timely appeals raising two issues: (1) whether

the    district        court    erred       by    enhancing     his        sentence     for

possession of a firearm under U.S. Sentencing Guidelines Manual

§ 2D1.1(b)(1) (2007); and (2) whether the sentence violated his

substantive due process rights. For the reasons that follow, we

affirm.

              First, we find no clear error in the district court’s

decision to enhance Davie’s sentence for the loaded gun found in

the vehicle he was driving.                 United States v. McAllister, 272
F.3d 228,    234     (4th    Cir.    2001).        Second,    we    have       repeatedly

rejected      claims    that    the    sentencing      disparity          between    powder

cocaine and crack offenses violates either equal protection or



                                             2
due process.   See United States v. Burgos, 94 F.3d 849, 876-77

(4th Cir. 1996) (collecting cases).

         Accordingly, we affirm Davie’s sentence.              We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                  AFFIRMED




                                    3